Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Application filed 02/18/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7 are pending, and fully considered.

Allowable Subject Matter
Claims 1,2,3,4,5,6,7 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claim 1, the most related prior art is US 20140065054 (herein known as NOYES).  

With regard to claim 1, NOYES teaches a carbon dioxide conversion system for an environment that is ambient gas (adjacent 110), comprising: , especially at abstract, fig 1
a scrubber 140 downstream of the environment, especially at abstract, fig 1, para 27
an electrochemical conversion cell 160 downstream of the scrubber, especially at abstract, fig 1, para 27
a "hydroxide" (ionic) liquid line between 140-260 (storage) intermediate the scrubber and the electrochemical conversion cell, especially at abstract, fig 1, para 27
the scrubber is configured to receive gas containing carbon dioxide from the environment, receive cleaned liquid absorbent from the ionic liquid storage, and discharge "AIR" (which has N2) to the environment, especially at abstract, fig 1, para 27 
NOYES fails to teach the claim as a whole, and most notably the portion(s): “a stripper intermediate the electrochemical conversion cell and the ionic liquid storage;” “the stripper is configured to (i) use water vapor as a sweep gas, (ii) discharge cleaned liquid absorbent to the ionic liquid storage, and (iii) discharge CO to a CO storage.”

Regarding instant claims 2,3,4,5,6,7, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amrozowicz, Paul on 03 August 2022.

The application has been amended as follows: 
For instant claim 1, amend
“liquid storage, 
wherein:" 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776